DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12, 17-18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US20150171709, “Ito”).
Re claim 11, Ito discloses a motor control device, comprising: 
a motor case 6 (fig 1, para [0036]) including a motor (fig 1, para [0036], includes 4 & 5); 
a housing 40 (fig 1, para [0049]), which is provided to have a power supply connector 37 mounted thereon (figs 1-2, para [0049]) and cover an upper portion of the motor case 6 (fig 1); and 
a control unit 20 (figs 1-2, para [0049]), which is arranged on a side opposite to an output side on an output shaft 2 of the motor (fig 1) in a space formed by the motor case 6 and the housing 40 (fig 1), 
wherein the control unit 20 includes: 
a filter portion 43 (figs 1-2, para [0093]), which is arranged in an upper portion of the control unit 20 (figs 1-2) and is connected to the power supply connector 37 (figs 1-2, para [0093]); 
a control board 25 (fig 1, para [0049]), which is arranged below the filter portion 43 (fig 1) and has mounted thereon circuit components configured to supply an electric current to the motor (fig 1, para [0054] & [0058]-[0059]); and 
a shield plate 36 (fig 1, para [0049] & [0090]), which is arranged between the filter portion  37 and the control board 25 (fig 1) and is grounded to the motor case 6 (figs 1 & 16, para [0037], [0049] & [0090], discloses 6, 35 & 36 made of aluminum & connected to each other; additionally show 6 being attached to gear case 16-see fig 16, para [0169] & [0173]), 
wherein the shield plate 36 is within the motor case 6 (figs 1 & below, portion of 6 indicated below is radially within 36 when viewed from the axial direction).

    PNG
    media_image1.png
    565
    622
    media_image1.png
    Greyscale

Re claim 12, Ito discloses claim 11 as discussed above and further discloses the motor case 6 is made of a metal (para [0037]), and includes a mounting portion configured to mechanically fix and electrically connect the motor case 6 to a vehicle body (figs 1 & 16, para [0169] & [0173], discloses 6 mounted to 16 which is made of metal since it conducts heat & is mounted to vehicle).
Re claim 17, Ito discloses claim 11 as discussed above and further discloses the shield plate 36 has, on a surface on the motor case side thereof, a structure that abuts the circuit components 26 on the control board 25 to dissipate heat (fig 1, para [0091]).
Re claim 18, Ito discloses claim 11 as discussed above and further discloses the shield plate 36 has, on a surface on the housing side thereof, a fixing portion for a component forming the filter portion 43 or a conductive wire connected to the filter portion 43 (figs 1 & below, para [0049], shows notch in 36 to fix 40 & 37 & conductors fixed to 40).

    PNG
    media_image2.png
    494
    722
    media_image2.png
    Greyscale

Re claim 24, Ito discloses claim 11 as discussed above and further discloses an electric power steering control device (para [0035]), comprising the motor control device of claim 11 (fig 1), the electric power steering control device being configured to generate steering assistance torque with the motor (para [0035]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maeshima (US20150180316, “Maeshima”) in view of Minato et al. (US20100328901, “Minato”).
Re claim 11, Maeshima discloses a motor control device, comprising: 
a motor case 61 (figs 2 & 4, para [0046]) including a motor 6 (figs 2 & 4, para [0046]); 
a housing 9 (figs 2 & 4, para [0049]), which is provided to have a power supply connector 37 mounted thereon (figs 1-2, para [0046]) and cover an upper portion of the motor case 61 (figs 2 & 4); and 
a control unit (figs 2-4, para [0057], includes 7 as shown in fig 3 except for 9 & 13), which is arranged on a side opposite to an output side on an output shaft 22 of the motor 6 (figs 2 & 4, para [0047]) in a space formed by the motor case 61 and the housing 9 (figs 2 & 4), 
wherein the control unit includes: 
a filter portion 11 (figs 3-4, para [0057]), which is arranged in an upper portion of the control unit (fig 4) and is connected to the power supply connector 9-1 (figs 2-4, 8a, 10a-b & 11a, para [0064], [0074] & [0076]); 
a control board 19 (fig 4, para [0046]), which is arranged below the filter portion 11 (fig 4) and has mounted thereon circuit components configured to supply an electric current to the motor 6 (figs 3-4, para [0049]); and 
a shield plate 13 (figs 2 & 4, para [0046]), which is arranged between the filter portion  11 and the control board 19 (figs 2 & 4), 
wherein the shield plate 13 is within the motor case 61 (figs 4 & below, axial end of 13 within channel formed in 61 indicated below). 

    PNG
    media_image3.png
    407
    685
    media_image3.png
    Greyscale

Maeshima discloses claim 11 but is silent with respect to the shield plate is grounded to the motor case.
Minato discloses the heat sink 601 is grounded to the motor case 101 (figs 29-30, para [0074] & [0175]-[0176]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shield plate of Maeshima to be grounded to the motor case, as disclosed by Minato for a heat sink, in order to connect to the vehicle ground without connecting to the ground of the battery, as taught by Minato (para [0175]). 
Re claim 12, Maeshima in view of Minato discloses claim 11 as discussed above. Maeshima is silent with respect to the motor case is made of a metal, and includes a mounting portion configured to mechanically fix and electrically connect the motor case to a vehicle body.
Minato discloses the motor case 101 is made of a metal (fig 29, para [0074] & [0175]-[0176], 101 inherently made of metal since discloses 601 & 101 formed integrally & employs 101 to connect to vehicle ground), and includes a mounting portion 102 (fig 29) configured to mechanically fix and electrically connect the motor case 101 to a vehicle body (para [0176], inherent since 101 is connected to vehicle ground & 102 employed to mount 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor case of Maeshima in view of Minato to be made of a metal, and includes a mounting portion configured to mechanically fix and electrically connect the motor case to a vehicle body, as disclosed by Minato, in order to connect to the vehicle ground without connecting to the ground of the battery, as taught by Minato (para [0175]). 
Re claims 13 and 14, Maeshima in view of Minato discloses claims 11 and 12, respectively. Maeshima further discloses the shield plate 13 has an outer circumferential portion (figs 2, 4, 9b & below, outer circumference of axial end of 13) that abuts an inner circumferential wall portion of the motor case 61 (figs 2, 4 & below, wall of channel formed in 61).

    PNG
    media_image4.png
    418
    716
    media_image4.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Hagiwara (US20180248451, “Hagiwara”).
Re claim 15, Ito discloses claims 11 and 19, respectively, and further discloses the shield plate 36 has formed therein through-holes for a power supply conductive wire and a signal conductive wire that pass through the filter portion (fig 1, hole for 31). 
Ito fails to disclose the shield plate is formed with a recessed portion for arranging a part of components forming the filter portion to be opposed to the shield plate with a gap.
Hagiwara discloses the shield plate 30 (figs 3 & 8) is formed with a recessed portion (figs 8 & below) for arranging a part of components 20, 19 forming the filter portion (figs 4, 8 & below, para [0043] & [0057], discloses components of 14 eliminate power supply noise) to be opposed to the shield plate 30 with a gap (figs 3-4 & 8, a gap formed by board 17).

    PNG
    media_image5.png
    395
    712
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shield plate of Ito to be formed with a recessed portion for arranging a part of components forming the filter portion to be opposed to the shield plate with a gap, as disclosed by Hagiwara, in order to provide room for additional components of the filter portion, as demonstrated by Hagiwara.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-25 allowed.
The main reason for indicating claim 19, and its dependent claims 20-23, as allowable is the inclusion of the limitations, inter alia, of:
“A motor control device, comprising: 
a motor case 225 including a motor 2; 
a housing 400, which is provided to have a power supply connector 42 mounted thereon and cover an upper portion of the motor case; and 
a control unit 1, which is arranged on a side opposite to an output side on an output shaft 21 of the motor in a space formed by the motor case 225 and the housing 400, 
wherein the control unit includes: 
a filter portion 17, which is arranged in an upper portion of the control unit and is connected to the power supply connector; 
a control board 4a, which is arranged below the filter portion and has mounted thereon circuit components 4, 35a-b configured to supply an electric current to the motor; and 
a shield plate 500, which is arranged between the filter portion 17 and the control board 4a and is grounded to the motor case 225, 
wherein the motor control device further comprises a frame 228, which is arranged between the housing 400 and the motor case 225, and has an upper recessed portion and a lower recessed portion formed therein, the upper recessed portion containing the control unit 1 and the shield plate 500 is within the upper recessed portion of the frame, and 
wherein the shield plate abuts, in a radial direction of the motor control device, an inner circumference of an upper portion of the upper recessed portion, the lower recessed portion abutting the motor case.”

    PNG
    media_image6.png
    790
    780
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    347
    676
    media_image7.png
    Greyscale

The closest prior art Ito et al. (US20150171709) does not disclose the above limitations.
Ito discloses upper recessed portion 35a of frame 35 that axial abuts frame 35. Ito does not disclose the shield plate abuts, in a radial direction of the motor control device, an inner circumference of an upper portion of the upper recessed portion. Although one in the art could have configured the shield plate 36 with an interconnection similar to the interconnection shown between 36 and housing 40 (figs 1 & below), the combination would not result in the shield plate in the upper recessed portion 35a.

    PNG
    media_image8.png
    454
    597
    media_image8.png
    Greyscale


The main reason for indicating claim 25 as allowable is the inclusion of the limitations, inter alia, of:
“A motor control device, comprising: 
a motor case 25 including a motor 2; 
a housing 40, which is provided to have a power supply connector 42 mounted thereon and cover an upper portion of the motor case; and 
a control unit 1, which is arranged on a side opposite to an output side on an output shaft 21 of the motor in a space formed by the motor case 25 and the housing 40, 
wherein the control unit includes: 
a filter portion 17, which is arranged in an upper portion of the control unit and is connected to the power supply connector; 
a control board 4a, which is arranged below the filter portion and has mounted thereon circuit components 4, 35a-b configured to supply an electric current to the motor; and 
a shield plate 50, which is arranged between the filter portion 17 and the control board 4a and is grounded to the motor case 25, and 
wherein the motor control device further comprises an outer circumferential wall 51, which is circumferentially formed around outer circumference of the shield plate  50, the outer circumferential wall and a wall portion of the motor case 25 having a clearance therebetween, the clearance having a waterproofing member 52 arranged therein, the waterproofing member having an outer edge portion of the housing 40 inserted therein.”

    PNG
    media_image9.png
    402
    787
    media_image9.png
    Greyscale

The closest prior art Ito et al. (US20150171709), Maeshima (US20150180316) and Yamasaki (US20170005539), either alone or in combination, do not disclose the above limitations.
Ito discloses the shield plate 36 is positioned between the housing 40 and the frame 35, the frame 35 is between the shield plate 36 and the motor housing 6, an outer edge portion of the housing 90 is inserted into a gap provided in the shield plate 36 with adhesive ([0090]) and liquid packing provided between the shield plate 36 and the frame 35 (para [0147]), but does not disclose the outer circumferential wall of the shield plate and a wall portion of the motor case having a clearance therebetween, the clearance having a waterproofing member arranged therein, the waterproofing member having an outer edge portion of the housing inserted therein.

    PNG
    media_image10.png
    574
    384
    media_image10.png
    Greyscale

Maeshima discloses the shied plate 13 is positioned between the housing 9 and the motor case 61 with o-rings 12, 20 between the shield plate 13 and housing 9 and the shield plate 13 and motor case 61, restively, but does not disclose the outer circumferential wall of the shield plate and a wall portion of the motor case having a clearance therebetween, the clearance having a waterproofing member arranged therein, the waterproofing member having an outer edge portion of the housing inserted therein.

    PNG
    media_image11.png
    630
    497
    media_image11.png
    Greyscale

Yamasaki discloses the outer circumferential wall of the frame 30 and a wall portion of the motor case 10 having a clearance therebetween (figs 1-3), the clearance having a waterproofing member 50 arranged therein, the waterproofing member 50 having an outer edge portion 63 of the housing 60 inserted therein, but does not disclose the outer circumferential wall of the shield plate and a wall portion of the motor case having a clearance therebetween, the clearance having a waterproofing member arranged therein, the waterproofing member having an outer edge portion of the housing inserted therein. 

    PNG
    media_image12.png
    474
    612
    media_image12.png
    Greyscale

Additionally it is not clear one in the art would be motivated to combine Maeshima in view of Yamasaki since Maeshima is employed as a heat sink and extending the motor case over the shield plate 13 (para [0046]), in a similar manner as disclosed by Yamasaki with respect to the frame 30 and motor case 10, results in the shield plate not being exposed to the outside air interfering with transfer of heat from 13 to the outside air.

Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. 
Applicant argues that Ito and Maeshima do not disclose the shield plate is within the motor case (pg 10, last two lns to pg 12). Examiner disagrees.
As discussed above in the rejection of claim 11 to Ito, a portion of the shield plate 36 is radially within the motor housing 6 when viewed from below in the axial direction (figs 1 & above for claim 11 to Ito).
As discussed above in the rejection of claim 11 to Maeshima in view of Minato, the axial end of the shield plate 13 is within a channel formed in the motor housing 61 (figs 4 & above for claim 11 to Maeshima in view of Minato).

Applicant’s arguments, see pg 9, last three paragraphs to pg 10, lns 1-2), filed 7/21/22, with respect to USC 35 112(b) rejection of claim 21 have been fully considered and are persuasive.  The rejection of claim 21 has been withdrawn. 
Applicant has indicated what is meant by the outer edge portion of the housing, as shown in annotated fig. 2 in the arguments (pg 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834